Order entered April 3, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01272-CV

            INTO THE SUNSET REVOCABLE LIVING TRUST, Appellant

                                            V.

                         DESIGN TECH HOMES LP, Appellee

                        On Appeal from the 274th District Court
                                Comal County, Texas
                         Trial Court Cause No. C2017-2027C

                                        ORDER
      Before the Court is appellee’s first unopposed motion for extension of time to file its

brief in response. We GRANT the motion and ORDER appellee’s brief be filed no later than

May 13, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE